         Case 1-19-42769-nhl         Doc 79      Filed 08/08/19        Entered 08/08/19 16:23:21




Peter S. Partee, Sr.                                                   Hearing Date: August 15, 2019 at 11:30 a.m.
Robert A. Rich
Michael S. Legge
HUNTON ANDREWS KURTH LLP
200 Park Avenue
New York, New York 10166
(212) 309-1000
ppartee@huntonak.com
rrich2@huntonak.com
mlegge@huntonak.com

Attorneys for Robert C. Smith, PLC and Robert C. Smith

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                               )
In re:                                                         )     Chapter 11
                                                               )
VIRGINA TRUE CORPORATION,                                      )     Case No. 19-42769 (NHL)
                                                               )
                                       Debtor.                 )
                                                               )

             RESPONSE TO DEBTOR’S OBJECTION TO PROOFS OF CLAIM

          Robert C. Smith, PLC (“Smith PLC”) and Robert C. Smith (“Smith” and, together with

Smith PLC, the “Claimants”) hereby submit this response (the “Response”) to Debtor’s Motion to

Object/Reclassify/Reduce/Expunge Claims [Docket No. 50], including all exhibits thereto (the

“Objection”). In support of the Response, the Claimants submit the affidavit of Robert C. Smith

dated August 8, 2019 (the “Smith Affidavit”), attached as Exhibit A;1 the complaint (the

“Nonsuited Complaint”) filed in Case No. CL18-58 in Richmond County Virginia (the “Nonsuited

Litigation”), attached as Exhibit B; an order of nonsuit entered by the Richmond County Circuit




1
  By reference, the Smith Affidavit incorporates the Affidavit of Robert C. Smith dated June 26, 2019, which was
previously attached as Exhibit 1 to the Objection Filed by Robert Coleman Smith on Behalf of Robert C. Smith, PLC
[Docket No. 40] (the “June Smith Affidavit”).
      Case 1-19-42769-nhl        Doc 79     Filed 08/08/19         Entered 08/08/19 16:23:21




Court on July 15, 2019 in the Nonsuited Litigation (the “Order of Nonsuit”), attached as Exhibit C.

In support of this Reply, and in further support of the Response, Claimants submit as follows:

       1.      On June 26, 2019, Claimant filed a proof of claim (Claim 2-1).

       2.      In Claim 2-1, Claimants assert a claim against the Debtor in the sum of $201,338.21

as a result of non-payment by the Debtor of fees due to Claimants for services rendered prior to

the Debtor’s bankruptcy filing. Claimants attached to Claim 2-1 documentation in support of the

claim, including the June Smith Affidavit, a summary of monthly invoices billed to and payments

received from Virginia True Corporation (“Virginia True”), a mechanic’s lien dated March 19,

2018, a Lis Pendens Notice dated July 19, 2018, and a certain settlement agreement by and among

Virginia True, Robert C. Smith, PLC and Robert C. Smith, Esq., Virginia True Corporation, Benito

R. Fernandez, and Howard Kleinhendler dated August 9, 2018 (the “Settlement Agreement”)

attached respectively as Exhibits A, B, C, D, E, and F to Robert C. Smith’s supporting affidavit to

Claim 2-1.

       3.      On June 26, 2019, Claimants filed a proof of claim (Claim 3-1).

       4.      In Claim 3-1, Claimants assert a claim against the Debtor in the sum of $555,680.07

relating to causes of actions as described in the Nonsuited Complaint. Claimants attached to Claim

3-1 the same supporting documentation that was attached to Claim 2-1.

       5.      On June 26, 2019, Claimants filed a proof of claim (Claim 4-1), also appending the

same supporting documentation as attached to Claim 2-1 and Claim 3-1. Claim 4-1 was filed in

parallel with Claim 3-1 to reflect the fact that the Nonsuited Complaint includes both Smith PLC

and Smith as plaintiffs, and, accordingly out of an abundance of caution, two proofs of claim were

filed with respect to the underlying state law causes of action.




                                                 2
       Case 1-19-42769-nhl       Doc 79    Filed 08/08/19     Entered 08/08/19 16:23:21




        6.     In the Objection, the Debtor seeks to disallow or “expunge” Claim 2-1, Claim 3-1

and Claim 4-1 pursuant to 11 U.S.C. § 502(b).

        7.     For the reasons set forth below, Claimants request that the Court overrule the

Objection and to allow Claim 2-1 and Claim 3-1 (together the “Proofs of Claim”) in their respective

amounts.

                                      Factual Background

        8.     Smith, through his firm, and Smith PLC were engaged by Diatomite Corporation

of America (“Diatomite”) through its principle and owner Alan Applestein pursuant to an

engagement letter dated January 14, 2014 (the “Diatomite Engagement Letter”), attached as

Exhibit A to Claim 2-1, to engage in the rezoning of the “Diatomite Property” (as described

therein). Smith Affidavit ¶ 3.

        9.     Virginia True bought the Diatomite Property on or around May 1, 2017. Upon sale

of the Diatomite Property to Debtor, Smith and Smith PLC were engaged by Debtor and its

shareholders to represent the Debtor in a myriad of matters relating to the continued zoning and

development of the Diatomate Property. Id. ¶¶ 4, 6.

        10.    In consideration for Smith PLC’s services, the Debtor’s engagement of Smith and

Smith PLC provided for payment at the same hourly rate as provided for in the Diatomite

Engagement Letter. Id. ¶ 6.

        11.    As a further inducement to engage Smith and Smith PLC to work for Debtor,

Debtor’s officers, Benito R. Fernandez and Howard Kleinhendler, undertook to pay all outstanding

invoices owed to Smith PLC by Diatomite, id. ¶¶ 5, 9, and to engage Smith and Smith PLC. Id.

¶ 4.




                                                3
        Case 1-19-42769-nhl     Doc 79     Filed 08/08/19     Entered 08/08/19 16:23:21




         12.   For almost a year, Claimants provided valuable services to the Debtor, id. ¶¶ 5, 7,

and Debtor received monthly invoices from Smith PLC. Smith Affidavit ¶ 3; Claim 2-1 Exhibit B.

         13.   The services contemplated by Debtor’s engagement of Smith PLC were performed

with the expectation of payment, as confirmed by Claimants’ repeated requests for payment by the

Debtors and the documents and correspondence both before and relating to the Settlement

Agreement. Smith Affidavit ¶¶ 3, 7-13.

         14.   During the time Smith and Smith PLC performed professional services for Debtor,

at no time did the Debtor or its operating officers ever express any displeasure with Smith’s work,

or ever suggest that Smith did not deserve the full amounts billed. Id. ¶ 8. None of the invoices

summarized in the annex to Claim 2-1 were ever disputed, and, as late as January 13, 2018,

Fernandez had been praising Smith’s work to the Cipollones and their counsel. Id.

         15.   Immediately after Debtor closed on the Diatomite Property, problems began to

emerge with Debtor inducing consultants, contractors and other professionals to work for the

company by making false promises. So embarrassed that Debtor mistreated vendors by not paying

them, Smith even paid a portion of Debtor’s outstanding delinquent debts. June Smith Affidavit

¶ 40.

         16.   Smith represented Debtor zealously; however, Smith threatened to withdraw and

cease his relationship with the Debtor on several occasions due to what he perceived to be

dishonest acts initiated by Debtor. See, e.g., Nonsuited Compliant p. 65.

         17.   On January 15, 2018, Smith sent an email to the Debtor’s Board of Directors,

delivered by email on January 15, 2018, stating his need to withdraw and detailing the dishonest

and potentially fraudulent conduct of Fernandez and Kleinhendler. Smith Affidavit ¶ 7.




                                                4
      Case 1-19-42769-nhl       Doc 79     Filed 08/08/19     Entered 08/08/19 16:23:21




       18.     Smith and Smith PLC withdrew as counsel on January 31, 2018. Id. On March 22,

2018, Smith submitted paperwork to the Virginia State Corporation Commission to resign as

registered agent for Debtor. Id. ¶ 9. On April 2, 2018, Claimants filed suit against Debtor,

Kleinhendler and Fernandez for unpaid bills of $153,432, other debts owed, as well as for fraud,

business conspiracy and other matters, and to secure the obligations owed under the suit, Smith

PLC also filed mechanic’s liens in the aggregate amount of $121,802. Id.

       19.     Smith and Smith PLC sent the Nonsuited Complaint to the Debtor and filed the

Nonsuited Complaint on April 2, 2018. Id. In response, on August 9, 2018, Claimants executed

the Settlement Agreement with Debtor, Kleinhendler and Fernandez, where Claimants agreed to

release all defendants upon the payment of $153,000. Id. ¶ 10.

       20.     Under the Settlement Agreement, Debtor anticipated borrowing $153,000 against

the Diatomite Property. Id. ¶ 11. The Settlement Agreement was not contingent upon obtaining

financing pursuant to the agreement. Debtor had on hand sufficient funds to pay Claimants, but

refused to honor its commitments under the Settlement Agreement. Indeed, Debtor’s statement of

loans made to the company clearly shows $194,167 as available to the Debtor through company

borrowed funds from August 16, 2018 through December 24, 2018. Exhibit B to Diatomite

Corporation of America’s Supplemental Objection to Debtor’s Motion for Entry of an Order

Authorizing Debtor to Obtain Unsecured Post-petition Financing on an Interim and Final Basis

from Benito R. Fernandez and Granting Related Relief [Docket No. 62].

       21.     Debtor never objected to any of Claimants’ invoices or those amounts as underlying

the terms of the Settlement Agreement. Smith Affidavit ¶ 15.

       22.     Additionally, paragraph 13 of the Settlement Agreement, clearly states that

Claimants are entitled to their attorney’s fees against Debtor and other party defendants for their




                                                5
       Case 1-19-42769-nhl             Doc 79        Filed 08/08/19        Entered 08/08/19 16:23:21




“reasonable expenses incurred to enforce the terms of this Agreement, including without limitation

all costs, arbitration fees, attorneys’ fees, expert fees and expenses.”
                                                                    2
                                                  ARGUMENT

         23.      Under section 502(b)(1) of the Bankruptcy Code, a claim may be disallowed to the

extent that it is unenforceable against the Debtor. See 11 U.S.C. § 502(b)(1).

         24.      Pursuant to section 502(a) of the Bankruptcy Code, a filed proof of claim is deemed

allowed unless a party in interest objects. See 11 U.S.C. § 502(a). The filing of an objection results

in a “contested matter,” which must be resolved after notice and opportunity for hearing on a

motion for relief. Bankruptcy Rule 9014.

         25.      As stated in Bankruptcy Rule 3001(f), a properly filed proof of claim is prima facie

evidence of validity and amount of claim. In re Friedman, 184 B.R. 883, 887 (Bankr. N.D.N.Y.

1994), aff'd, 184 B.R. 890 (N.D.N.Y. 1995); In re The Medicine Shoppe, 210 B.R. 310, (Bankr.

N.D. Ill. 1997) (a “[r]ebuttable presumption of validity arises from properly filed claim.”). On

objection, “[t]o overcome this prima facie evidence, the objecting party must come forth with

evidence which, if believed, would refute at least one of the allegations essential to the claim.”

Sherman v. Novak (In re Reilly), 245 B.R. 768, 773 (2d Cir. BAP 2000) (citing In re Allegheny

Int'l, Inc., 954 F.2d 167 (3d Cir.1992)). A properly filed proof of claim provides some evidence

as to a claim's validity and amount, and is “strong enough to carryover a mere formal objection,

without more.” Lundell v. Anchor Const. Specialists, Inc., 223 F.3d 1035 (9th Cir. 2000) (quoting

Wright v. Holm (In re Holm ), 931 F.2d 620, 623 (9th Cir.1991)).




2
 Claimants filed the Proofs of Claim pro se. Potentially, after the filing of this Response, Claimants, through counsel,
may move to amend the Proofs of Claim as may be necessary or appropriate, including to add other theories of
recovery.



                                                           6
      Case 1-19-42769-nhl         Doc 79      Filed 08/08/19      Entered 08/08/19 16:23:21




          26.   It is the Debtor’s burden to “show facts tending to defeat the claim by probative

force equal to that of the allegations of the proofs of claim themselves,” In re Holm, 931 F.2d at

623, and a proof of claim “cannot be defeated by mere formal objection and the sworn proof is to

be treated as some evidence even when it is denied.” In re Minbatiwalla, 424 B.R. 104, 111

(Bankr. S.D.N.Y. 2010) (quoting In re Sabre Shipping Corp.,299 F.Supp. 97, 99 (S.D.N.Y.1969)).

If an objection refuting at least one of the claim’s essential allegations is asserted, the claimant will

then have the burden to demonstrate the validity of the claim to prove by a preponderance of the

evidence that the claim should be allowed. See In re Oneida Ltd., 400 B.R. 384, 389 (Bankr.

S.D.N.Y. 2009) aff'd, 2010 WL 234827 (S.D.N.Y. Jan. 22, 2010) (objecting party must produce

“evidence equal in force to the prima facie case….”). However, “[i]f the objector does not

“introduce[ ] evidence as to the invalidity of the claim or the excessiveness of its amount, the

claimant need offer no further proof of the merits of the validity and the amount of the claim.” In

re Minbatiwalla, 424 B.R. at 111 (quoting 4 COLLIER ON BANKRUPTCY 502.03[3][f] (rev. ed.

2007)).

          27.   The entirety of the Debtor’s objection rests on three grounds: (1) a failure to serve

the Nonsuited Complaint within one year of the commencement of the action, as required by

Virginia Code § 8.01-277(b), Objection ¶¶ 9-10; (2) improper classification due to alleged defects

in Claimants’ asserted liens, Objection ¶¶ 11-12; and (3) conclusory assertions that the amounts of

the Proofs of Claim are disputed. Objection ¶ 14. Each of these arguments is unavailing for the

reasons that follow.




                                                   7
      Case 1-19-42769-nhl        Doc 79     Filed 08/08/19      Entered 08/08/19 16:23:21




       A.      Virginia Code Section 8.01-277(b) is inapplicable.

       28.     Virginia Code Section 8.01-277(B) is now inapplicable because the Order of

Nonsuit was entered in the Nonsuited Litigation. Consequently, the portion of the Debtor’s

objection has no basis. The full text of the applicable Virginia Code section follows:

       A person, upon whom process has not been served within one year of
       commencement of the action against him, may make a special appearance, which
       does not constitute a general appearance, to file a motion to dismiss. Upon finding
       that the plaintiff did not exercise due diligence to have timely service and sustaining
       the motion to dismiss, the court shall dismiss the action with prejudice. Upon
       finding that the plaintiff did exercise due diligence to have timely service and
       denying the motion to dismiss, the court shall require the person filing such motion
       to file a responsive pleading within 21 days of such ruling. Nothing herein shall
       prevent the plaintiff from filing a nonsuit under § 8.01-380 before the entry of an
       order granting a motion to dismiss pursuant to the provisions of this section.…

Va. Code Ann. § 8.01-277(B) (emphasis added).

       29.     Dismissal with prejudice pursuant to Section 8.01-277(B) requires three things. A

defendant must file a motion to dismiss, the court must make a finding that the plaintiff did not

exercise due diligence and the plaintiff to the action must not have filed a nonsuit under Virginia

Code Section 8.01-380 “before the entry of an order granting a motion to dismiss.” Id.

       30.     It is undisputed that there was no motion to dismiss the Nonsuited Litigation and

no order entered with the requisite findings dismissing the Nonsuited Litigation, with or without

prejudice. Smith and Smith PLC moved for a nonsuit pursuant to Virginia Code Section 8.01-380,

no party filed a timely objection to the nonsuit motion and the Circuit Court of Richmond County,

Virginia entered the Order of Nonsuit.

       31.     Now that the Order of Nonsuit has been entered, the Virginia state law claims that

were asserted in the Nonsuited Litigation are no longer subject to dismissal with prejudice, and the

claims may be asserted in a future complaint. See Bowman v. Concepcion, 283 Va. 552, 564, 722

S.E.2d 260, 267 (2012) (noting that where plaintiff failed to perfect service of process upon



                                                 8
      Case 1-19-42769-nhl        Doc 79     Filed 08/08/19     Entered 08/08/19 16:23:21




defendant within twelve months, “as permitted by Code § 8.01–277(B), [plaintiff] could have

taken a nonsuit as a matter of right pursuant to Code § 8.01–380 and refiled her complaint in

accord with the provisions of Code § 8.01–229(E)(3)”); see also VA. CODE ANN. § 8.01-229 (“If

a plaintiff suffers a voluntary nonsuit as prescribed in § 8.01-380, the statute of limitations with

respect to such action shall be tolled by the commencement of the nonsuited action, regardless of

whether the statute of limitations is statutory or contractual, and the plaintiff may recommence his

action ….”). Consequently, Claim 3-1 and Claim 4-1 are no longer subject to objection pursuant

to Bankruptcy Code Section 502(b)(1). In re Residential Capital, LLC, No. 12-12020 (MG), 2016

WL 4487635, at *5 (Bankr. S.D.N.Y. Aug. 25, 2016) (“To determine whether a claim is allowable

by law, bankruptcy courts look to “applicable nonbankruptcy law.””) (quoting In re W.R. Grace

& Co., 346 B.R. 672, 674 (Bankr. D. Del. 2006)).

       B.      The Priority of the Proofs of Claims is not Disputed.

       32.     Claimants concede that the Proofs of Claim are not entitled to secured priority.

       C.      The Debtor Has Not Shifted the Burden of Proof with
               Respect to the Amount of the Proof of Claims.

       33.     The Claimants have produced account summaries and related supporting affidavits

and documentation as the prima facie evidence of the amounts asserted in the Proofs of Claim.

The Debtor now, as the objecting party to the Proofs of Claim, bears the initial burden of

persuasion and clearly fails to sustain this burden.

       34.     While the Debtor does dispute the amounts of the Proofs of Claim, this portion of

the Objection is wholly without argument, analysis, particularity, or supporting evidence.

Objection ¶ 14. The supporting declaration to the Objection contains a single statement in support

of a purported dispute over amounts, asserting that “it is submitted that all the claim amounts and

the allegations supporting them are disputed.” Declaration in Support of Debtor’s Motion for an



                                                  9
      Case 1-19-42769-nhl        Doc 79      Filed 08/08/19     Entered 08/08/19 16:23:21




Order Expunging the Claims Asserted Against the Debtor by Robert C. Smith, PLC (Claim Nos.

2, 3 and 4) ¶ 4. This is a textbook example of a conclusory statement. BLACK’S LAW DICTIONARY

329 (9th ed. 2009) (defining “conclusory” as “[e]xpressing a factual inference without stating the

underlying facts on which the inference is based”).

       35.     Parties submit statements in an affidavit for specific purposes and must state the

facts necessary to allow a fact finder to draw the legal conclusions that the submitting party seeks

to establish. To this purpose, affidavits must set forth facts rather than mere conclusory statements,

and statements that are mere conclusions, opinions or ultimate facts are insufficient as competent

evidence. See, e.g., United Steelworkers v. United States, 361 U.S. 39, 76 n.12 (1959) (Douglas,

J., dissenting) (opinion “stated in an affidavit . . . is conclusional only”); Quinn v. Syracuse Model

Neighborhood Corp., 613 F.2d 438, 445 (2d Cir.1980) (“The litigant opposing summary judgment,

therefore, `may not rest upon mere conclusory allegations or denials’ as a vehicle for obtaining a

trial.”) (citations omitted); Charvat v. Charvat, 2013 ND 145, 835 N.W.2d 846 (N.D. 2013)

(Affidavits are not competent if they fail to show a basis for actual personal knowledge, or if they

state conclusions without the support of evidentiary facts); Greenwood v. Wierdsma, 741 P.2d

1079, 1086 (Wyo. 1987) (“We have previously ruled that conclusory affidavits which do not

contain facts to support the conclusions have little or no weight”).

       36.     The Debtor’s single sentence objection, supported by the single sentence in the

supporting affidavit clearly falls far short of the requirement to offer equivalent evidence as was

offered to establish the prima facie validity of the amount[s] claimed in Claim 2-1 and Claim 3-1.

See In re Minbatiwalla, 424 B.R. at 111 (Bankr. S.D.N.Y. 2010) (noting that a “mere formal

objection” is insufficient to support a claim objection.) In re Minbatiwalla, 424 B.R. 104, 111

(Bankr. S.D.N.Y. 2010); In re Holm, 931 F.2d at 623.




                                                 10
      Case 1-19-42769-nhl         Doc 79     Filed 08/08/19         Entered 08/08/19 16:23:21




       37.     Consequently, the Objection’s conclusory statement that the outstanding fee

portion of the amounts claimed in the Proofs of Claims are disputed, without more, clearly does

not constitute competent evidence “as to the validity of the claim or to the excessiveness of its

amount,” and, consequently, the Claimants “need offer no further proof of the merits of the validity

and the amount of the claim.” In re Minbatiwalla, 424 B.R. at 111.

       D.      The Outstanding Fees Underling the Proofs of Claim are Constitute
               Accounts Stated that are Uncontestable by the Debtor

       38.     The outstanding fees owed by the Debtor to Smith and Smith PLC constitute

“accounts stated” under Virginia law, and, consequently, Debtor has waived any right to contest

the amounts or the quality of the underlying services. See Buchanan v. Higginbotham, 123 Va.

662, 97 S.E. 340, 341 (1918) (“While the doctrine as to accounts stated may originally have had

its origin in transactions between merchants, it has quite generally been extended to all cases where

the relation of debtor and creditor exists.”) (citation omitted).

       39.     Under Virginia Law, the standard for an “account stated” follows:

             An account stated is where the accounts between the parties have been either
             actually settled, or are presumed to be so from the circumstance of a party’s
             retaining, for a long time, without objection, the account of the other party,
             which has been presented to him. showing a balance against him. By the
             settlement (or implied admission which is considered equivalent) it has
             become an ascertained debt. All intricacy of account, or doubt as to which side
             the balance may fall, is at an end; and thus the case is neither within the letter
             nor the spirit of the exception,

Ellison v. Weintraub, 139 Va. 29, 34–35 (1924) (cited by Landfill Consulting, L.L.C. v. Virginia
State Univ., 90 Va. Cir. 38 (2015).).

       40.     It is uncontested that, Debtor has made no request for any review of the underlying

invoices or has otherwise contested the amounts either before or during the pendency of the case.

See, e.g., In re Derby, 2019 WL 2850973, at *3 (Bankr. E.D. Va. July 1, 2019) (discussing the

“law of accounts, under which “when you get the account statement, the account statement is



                                                  11
          Case 1-19-42769-nhl            Doc 79       Filed 08/08/19        Entered 08/08/19 16:23:21




                                                                                                                3
presumed to be valid unless there is an objection raised within a reasonable period of time.””);

see also 1A C.J.S. Account Stated § 65 (“A prima facie case is also made in the absence of an

objection to a rendered account within a reasonable time, such as where the defendant does not

offer evidence that it ever objected to the statements”).

           41.      Prior to the bankruptcy, the Debtor had the opportunity and more than a reasonable

time to investigate or otherwise contest the amounts owed to Smith and Smith PLC. James River

Bldg. Supp. Co. v. Diversified Dev., Inc., 2 Va. Cir. 28, 31 (Henrico County, 1980) (noting that a

cause of action under the account stated doctrine is predicated “the express reaching of a

balance, and agreement thereon between the parties ... or on retention of a statement by

the other party, without objection made, for more than a reasonable time for its

investigation.”). Having made no objection, the Debtor has waived the right to contest

the amounts owed, and the invoiced amounts are recoverable in full.

           E.       The Outstanding Fees Underling the Proofs of Claim are Recoverable Under
                    Contract or Quantum Meruit.
           42.      The correspondence and documentation of Debtor’s engagement of Smith PLC as

evidenced the Robert Smith Affidavit must be interpreted as to give meaning to the parties’

agreement as a whole. E.I. du Pont de Nemours & Co., Inc. v. Shell Oil Co., 498 A.2d 1108, 1113



3
    As more fully explicated therein:
           The “law of account stated” is found in the Restatement of Contracts, § 282:
           (1) An account stated is a manifestation of assent by debtor and creditor to a stated sum as an
           accurate computation of an amount due the creditor. A party's retention without objection for an
           unreasonably long time of a statement of account rendered by the other party is a manifestation of
           assent.
           (2) The account stated does not itself discharge any duty but is an admission by each party of the
           facts asserted and a promise by the debtor to pay according to its terms.
           In re Derby, 2019 WL 2850973, at *3 (quoting RESTATEMENT (SECOND) OF CONTRACTS Ch. 12,
           topic 2 § 282.).



                                                           12
      Case 1-19-42769-nhl         Doc 79     Filed 08/08/19   Entered 08/08/19 16:23:21




(Del.1985) (“In upholding the intentions of the parties, a court must construe the agreement as a

whole, giving effect to all provisions therein.”).

       43.     Even if the correspondence and documentation exchanged between the Debtor and

Smith and Smith PLC did not give rise to an enforceable contract, Claimants’ claims for payment

for those services rendered to the Debtor remains valid and enforceable against the Debtor under

the doctrine of quantum meruit. Quantum meruit allows a party to recover in the absence of an

express agreement. To prove a claim for quantum meruit, a party must establish the following

elements: “(1) The plaintiff had a reasonable expectation of payment; (2) The defendant should

have reasonably expected to pay; or (3) Society’s reasonable expectations of security of persona

and property would be defeated by non-payment.” T&M Elec., Inc. v. ProLogis Tr., 70 Va. Cir.

403 (2006) (quoting Nossen v. Hoy, 750 F.Supp. 740, 744 (E.D.Va.1990)); Hughes v. Cole, 251

Va. 3, 25, 465 S.E.2d 820, 834 (1996) (surveying “factors that should be considered in determining

the quantum meruit value of attorneys' fees” under Virginia law); C & C Drywall Contractor, Inc.

v. Milford Lodging, LLC, 2010 WL 1178233 at * 3 (Del. Super. Jan. 13, 2011); Seth Rubenstein,

P.C. v. Ganea, 41 A.D.3d 54, 64, 833 N.Y.S.2d 566, 573 (2007) (law firm’s failure to obtain a

written retainer agreement did not preclude firm from seeking to recover in quantum meruit under

New York law).

       44.     Here, Claimants provided to the Debtor the exact type of services it desired. For

nearly a year, and for almost four years prior to the acquisition of the underlying project by the

Debtor, Claimants made their extensive legal and industry expertise, contacts and professional

relationships available to the Debtor as requested. It is apparent that Claimants provided services

with the expectation of payment by the Debtor. Smith PLC provided monthly invoices to the

Debtor and repeatedly followed up to request payment of outstanding fees, including filing a suit




                                                 13
      Case 1-19-42769-nhl        Doc 79     Filed 08/08/19     Entered 08/08/19 16:23:21




related to non-payment and negotiating a potential settlement of the fee dispute with the Debtor.

The Debtor never challenged Smith PLC’s entitlement to the invoiced fees, and, in fact, paid some

of those fees, reflecting the Debtor’s understanding that Claimants services were not gratuitous. It

would be entirely unjust for the Debtor to claim that Smith and Smith PLC are not entitled to

payment for the services requested by the Debtor in the amounts that were invoiced. The Debtor

never disputed the invoices as to the contemplated scope of work or contested the amounts sought.

Thus, under the doctrine of quantum meruit, Claimants are entitled to the value of the services

rendered.

                                 RESERVATION OF RIGHTS

       45.     Claimants further respectfully requests the opportunity to conduct discovery with

respect to the issues raised in the Objection. In this regard, Claimants respectfully requests that

the hearing on the Objection presently scheduled for August 15, 2019 go forward as a status

conference, the court enter a scheduling order permitting discovery and schedule a further hearing

with respect to the Objection.

       46.     Claimants further requests permission of the Court to submit additional briefing on

the issues raised in the Objection or at hearing after discovery or further hearings on the Objection

have concluded, as may be necessary or appropriate.

                           [Remainder of page intentionally left blank.]




                                                 14
       Case 1-19-42769-nhl         Doc 79   Filed 08/08/19   Entered 08/08/19 16:23:21




        WHEREFORE, for all of the foregoing reasons Claimants respectfully request that the

Court overrule the Objection as to Claimants’ Proofs of Claim and to allow such claims in

accidence with the amounts provided therein, and grant such other relief as the Court deems just

and equitable.


Dated: August 8, 2019
       New York, New York
                                             /s/ Michael S. Legge
                                             Peter S. Partee, Sr.
                                             Robert A. Rich
                                             Michael S. Legge
                                             HUNTON ANDREWS KURTH LLP
                                             200 Park Avenue
                                             New York, New York 10166
                                             (212) 309-1000
                                             ppartee@huntonak.com
                                             rrich2@huntonak.com
                                             mlegge@huntonak.com

                                             Attorneys for Robert C. Smith, PLC
                                             and Robert C. Smith




                                               15
070127.0000073 EMF_US 71354314v1
